 640305 NLRB No. 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel and the Respondent have excepted to someof the judge's credibility findings. The Board's established policy is
not to overrule an administrative law judge's credibility resolutions
unless the clear preponderance of all the relevant evidence convinces
us that they are incorrect. Standard Dry Wall Products, 91 NLRB544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully
examined the record and find no basis for reversing the findings.The judge erroneously found that the Respondent's assistant super-intendent, Nagle, told employee John Grosso on August 14, 1989,that he would have no problems raising safety issues. The correct
date for that statement is July 14, 1989, the same day that the Re-spondent's supervisor, Multari, had earlier threatened John Grosso
with discharge in order to discourage him from participating in
OSHA inspections. Although Nagle's statement occurred later on the
same day as Multari's threat, we find that it did not effectively dis-
avow Multari's threat under the criteria set forth in Passavant Me-morial Area Hospital, 237 NLRB 138 (1978). Nagle's statement wasnot an unambiguous repudiation of the threat. Furthermore, the Re-
spondent thereafter engaged in additional unlawful conduct by re-
stricting John Grosso's use of the telephone in retaliation against his
pursuit of a safety grievance. Accordingly, we agree with the judge
that the Multari threat violated Sec. 8(a)(1).Member Devaney agrees with the judge and his colleagues that theRespondent did not unlawfully discharge employee John Grosso.
Member Devaney finds it unnecessary to determine whether the
General Counsel failed to make a prima facie showing that the dis-
charge was unlawfully motivated. He agrees with the judge's alter-
native finding that assuming arguendo that the General Counsel has
made a prima facie case, the Respondent has rebutted it by estab-
lishing that it would have discharged Grosso even absent his pro-
tected activity.2Interest on backpay shall be computed as prescribed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987), rather than as stat-ed in the judge's decision.Woodlawn Cemetery and Richard Grosso and JohnGrosso. Cases 2±CA±23628, 2±CA±23748, 2±CA±23905, 2±CA±24386, and 2±CA±23629November 20, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn April 23, 1991, Administrative Law Judge JamesF. Morton issued the attached decision. The General
Counsel filed exceptions and a supporting brief. The
Respondent filed cross-exceptions and a supporting
brief. The General Counsel and the Respondent both
filed answering briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions, to modify his recommended remedy,2and toadopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, The Woodlawn Cemetery,New York, New York, its officers, agents, successors,and assigns, shall take the action set forth in the Order.Ruth Weinreb, Esq., for the General Counsel.John W. Dean, Esq. (Milbank, Tweed, Hadley & McClay), ofNew York City, New York, and David G. Uffelman, Esq.(Crummy, Deldeo, Dolan, Griffinger & Vecchione), ofNewark, New Jersey, for the Respondent.DECISIONSTATEMENTOFTHE
CASEJAMESF. MORTON, Administrative Law Judge. The issuesraised in the pleadings in these cases, which were consoli-
dated for hearing, are whether the Woodlawn Cemetery (Re-
spondent) committed unfair labor practices within the mean-
ing of Section 8(a)(1), (3), and (4) of the National Labor Re-
lations Act (the Act). Respondent is charged with having co-
ercively interrogated employees as to their support for Ceme-
tery Workers and Greens Attendant Union, Local 365, Serv-
ice Employees International Union, AFL±CIO (Union) and
with having threatened and warned them in order to discour-
age them from exercising their rights under Section 7 of the
Act. Respondent is also charged with having suspended two
employees, with having later discharged one of them, and
with having restricted that employee in using a telephone in
order to discourage employees from exercising their rights
under the Act and, in part, because one of the alleged
discriminatees had filed unfair labor practice charges under
the Act with the Board.The hearing was held before me in New York City on var-ious days in July, August, and October 1990. On the entire
record, including my observation of the demeanor of the wit-
nesses, and after due consideration of the briefs filed by
General Counsel and Respondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATIONSTATUS
Respondent owns and operates a cemetery in New YorkCity which, as the pleadings establish, meets the Board's
standard for asserting its jurisdiction. I find also, based on
the pleadings, that the Union is a labor organization as de-
fined in Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundRespondent's cemetery is a 400-acre tract in the Bronx,New York City. The gravediggers and maintenance employ-
ees there had been represented since 1974 by the Union.John Grosso, one of the two alleged discriminatees, beganworking there in 1975. In 1983 he became a union shop
steward. His discharge in 1990 is alleged as violative of the
Act.His brother, Richard Grosso, is the other allegeddiscriminatee. Richard Grosso also began working for Re-
spondent in 1975. In 1983, he became a security guard for
Respondent. The guards are unrepresented for purposes of
collective bargaining. Richard Grosso is still in Respondent's
employ. He and John Grosso allegedly were unlawfully sus-
pended for 30 days in May 1989. 641WOODLAWN CEMETERYB. Alleged Unlawful Interrogation on April 17The complaint alleges that Andrew Nagle, Respondent'sassistant superintendent, coercively interrogated employees
on or about April 17, 1989.In support thereof, the General Counsel offered the fol-lowing testimony of Richard Grosso. On April 23, 1989 (all
dates are in 1989 unless stated otherwise), he was present
when another guard, Ed Tolan, was talking to the captain of
Respondent's security department, Robert McCabe. Tolan
was complaining that Respondent did not care about the safe-
ty of the guards and that the guards had no union to handle
grievances. Richard Grosso said practically the same things
to McCabe. McCabe told Grosso then that he should not let
his brother, John, influence him. He responded by telling
McCabe not to criticize his brother.On April 30, according to Richard Grosso, another con-versation, as follows, took place among Tolan, McCabe, and
himself. Tolan complained that the guards were ill treated
and that they do not get benefits, such as sick leave, that
McCabe enjoys. McCabe told them ``not to make waves''
and that John Grosso represents ``low lifes,'' an apparent ref-
erence to the maintenance employees. Richard Grosso asked
McCabe why he always criticizes John Grosso. He told
McCabe that his brother is an active steward who is just
doing his job.Richard Grosso then testified as follows respecting the al-legation in the complaint of coercion by Nagle on April 17.
On that day, while on car patrol, he was stopped by Nagle
near the World War chapel (Respondent's brief refers to the
site as near the Woolworth chapel). Nagle asked him,
``[W]hat is this talk about the security guards wanting a
union. This talk is getting back to management.'' He re-
sponded by telling Nagle that he has a right to representation
if he wants it. Nagle replied that he had no such right as Re-
spondent is the employer. Nagle said also that John Grosso
is always complaining and he knows that John Grosso is in-
fluencing him. He then asked Nagle why he is criticizing his
brother, to which Nagle did not respond.Nagle testified for Respondent that, except for one occa-sion when he asked Richard Grosso to check on a car which
was inside the cemetery after the closing hour, he has had
no conversation with him between July 1988 and May 1989.
In explication, Nagle gave the following account. In July
1988 McCabe was promoted to captain and Richard Grosso
has been ``in a funk'' since then. Nagle approached Grosso
in July 1988 to inquire why he was upset. As he approached,
Grosso turned up the volume of the radio then playing in his
guard post and ignored Nagle's questions. When Nagle asked
him what the problem was, Grosso stated only, ``You
know.'' That was the last time they spoke until May 1989,
under circumstances discussed separately below.I am not persuaded that Richard Grosso's account as to adiscussion he had with Nagle on April 17 is more probably
true than Nagle's testimony that he had no such discussion
for the reason he gave. The time sequence contained inGrosso's account as to his discussions with McCabe and
Nolan casts some doubt respecting his testimony about April
17. That sequence indicates that the discussion he and Nolan
had with McCabe as to unions took place after the allegedunlawful interrogation by Nagle on April 17 and not before,as is suggested by his account of the alleged coercion. More-
over, Nagle's account was consistent and plausible. I thusfind that the evidence is insufficient to establish that Re-spondent, by Nagle, had unlawfully interrogated employees
on about April 17.C. Alleged Threat on May 1The complaint alleges that, on May 1, Nagle unlawfullythreatened employees with discharge. The evidence prof-
ferred by the parties pertains to a meeting held that day
among Richard Grosso, Nagle, and McCabe.1. Grosso's versionGrosso's account of that meeting is as follows. Nagle``initiated'' the meeting which was held in the security of-
fice. Nagle said that he had heard that Grosso was arguing
with employees and mentioned the name of a guard, William
Dempsey. Grosso then asked McCabe if he had told Nagle
``his side of the story.'' McCabe did not answer. Grosso then
told Nagle that Dempsey had called him names and insulted
him. Nagle then mentioned that Grosso had had a heated ar-
gument with a salesman, Ray Capodilupo. Grosso said he did
not know what Nagle was referring to. Nagle pressed him.
Grosso told Nagle that he did have a discussion with
Capodilupo in December 1988. Nagle said that Richard's
brother, John, was too outspoken. Richard asked Nagle if he
was being picked on so that Nagle could ``get back'' at his
brother. Nagle answered by saying that Richard ``should do
[his] job if [he knows] what's good for [him].'' Richard then
said he would speak with Respondent's president about the
whole matter. Nagle and McCabe then told him that they
were having a simple discussion with him and that it was not
necessary for him to see Respondent's president. Grosso then
left.2. Respondent's evidenceNagle's and McCabe's accounts of the May 1 meeting arecorroborative of each other. In substance, they relate that
Richard Grosso was told then that Respondent was con-
cerned with some aspects of his behavior. Their accounts are
now set out. McCabe testified that, while Grosso is a diligent
worker who is always reliable and on time, he has gotten too
excited when arguing with other guards. McCabe told Nagle
that Grosso had, on April 23, complained to him that
Dempsey had called him an idiot and that he, McCabe, then
accompanied Grosso to the carpenter shop where Grosso
banged a stick on a table and threatened to use it on
Dempsey. McCabe also had reported to Nagle that Richard
Grosso had threatened other guards, Tolan and Williams.
Nagle then decided to talk with Grosso and arranged the
May 1 meeting. There, Nagle told Grosso that he was being
warned about his behavior. Nagle mentioned a number of in-
cidents, including one in 1988 involving guard William
Tiernan. Grosso denied that he had had any problem with
Tiernan and then said that Tiernan was ``a punk anyway.''
Grosso then said that he is getting the picture, that ``you
guys are trying to bulldoze [him].'' Grosso became highly
agitated and began pacing back and forth. At one point, he
stated that he should have called the ASPCA about the dogs.
He threw his wallet on the table, walked away and then
came back to retrieve it. He kept talking without interruption
until he accused Nagle of ``doing this because of [his] broth-
er's union activity.'' Nagle told him that the meeting has ab- 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
solutely nothing to do with John Grosso but only with him[Richard's] outbursts.'' Nagle warned him that they will not
be tolerated.Respondent presented testimony from others which relatedto the incidents Nagle referred to in the meeting with Grosso
on May 1. Thus, salesman Ray Capodilupo testified that in
mid-1988 he greeted Grosso and that Grosso returned the
greeting by saying angrily that Capodilupo was responsible
for two other guards getting promoted and not him.
Capodilupo testified that he had no idea what Grosso was
talking about. Other witnesses were called by Respondent.
Guard Ed Tolan testified that on April 30 Grosso told him
that he was ``not that innocent either'' and mentioned an in-
cident which took place years previously. Guard William
Dempsey testified as to the April 23 incident referred to in
McCabe's account, discussed above. Maintenance Supervisor
Donald Williams Jr. testified that on April 11 Grosso ranted
and raved about Williams' wanting Grosso to keep his dog
out of the service yard. Williams testified that Grosso had
said then that he would see to it that Williams and others
would ``end up in the hospital.''3. Credibility resolution and analysisIt is axiomatic that the General Counsel bears the burdenof proving the coercive conduct alleged in the complaint. In
weighing Grosso's testimony against the accounts of Re-
spondent's witnesses, I note first that Grosso's own version
indicates that he has exhibited hostility at times towards
other guards and supervisors and that he had done this on
occasions occurring shortly before the May 1 meeting was
held. I note too that his brother had been active as steward
for an appreciable period of time prior to May 1. These fac-
tors tend to negate a finding that Respondent concocted a
plan to put pressure on Richard Grosso on May 1 to discour-
age John Grosso from continuing to pursue his responsibil-
ities as steward. In that matter, the demeanor of Richard
Grosso, and that shown by John Grosso at the hearing, along
with the views expressed by various of Respondent's wit-
nesses at the hearing, leave little doubt that Respondent had
to know that any attempt by it to ``bulldoze'' them, to use
Richard Grosso's term, would fail miserably. Under all the
circumstances, I find no basis to discount the testimony of-
fered by Respondent's witnesses and thus conclude that Gen-
eral Counsel has not met the burden of persuading me that
Nagle unlawfully threatened or warned Richard Grosso on
May 1.D. The May 2 WarningOn May 8, Grosso received a copy of a file note datedMay 2, prepared by Nagle, and reading:A meeting was held on Monday, May 1, 1989, from3:30 p.m. to 4:30 p.m. at Captain Robert McCabe's of-
fice in Woodlawn's Jerome Avenue Building.Present at the meeting were Richard Grosso, CaptainMcCabe, and Andrew Nagle. Mr. Grosso was given a
very stern warning about engaging in loud and bellig-
erent behavior directed toward other Woodlawn em-
ployees. These outbursts sometimes combined with
threats of physical harm will not be tolerated.It was explained to Mr. Grosso that if these outburstscontinue, he would forfeit his position at Woodlawn.The complaint alleged that the issuance of this memo-randum was discriminatorily motivated. For the same reasons
noted above as to the May 1 meeting itself, I find no merit
in the General Counsel's contention that this memorandum,
summarizing Respondent's position as stated on May 1, vio-
lated the Act.E. The 30-Day Suspension and Oral WarningWhen Richard Grosso received, on May 8, the memo-randum discussed above, he showed it to his brother John
and told him ``about the facts of what happened'' at the May
1 meeting. As noted above, Richard Grosso had left thatmeeting in an upset state but apparently under the belief that
the matter had been concluded. The receipt by him on May
8 of the memorandum reopened the matter, in his view.John Grosso, with Richard's help, wrote the following let-ter, dated May 9, to Respondent's president, Edward Laux:This is in regard to Woodlawn Cemetery's assistantsuperintendent Andrew Nagle's vicious, slanderous, and
threatening memorandum letter of May 2, 1989, against
Woodlawn Cemetery employee Richard Grosso. The
letter is full of untrue facts and anyone who knows
Richard Grosso, knows that he is not capable of these
acts. The employees of the security department at
Woodlawn Cemetery do not have any real representa-
tion and they really should be protected and represented
by a union. I am not their representative but I am rep-
resenting my brother Richard Grosso because it is per-
sonal. I will not stand by and have him abused, har-
assed, or discredited in any way by an incompetent as-
sistant superintendent Andrew Nagle and a sneaky and
incompetent security captain Robert McCabe. This kind
of harassment from management will not be tolerated.The meeting that was held on Monday, May 1, 1989as stated in the letter, was nothing but a setup against
Richard Grosso, an employee who is not only dedicated
to his job but is the only one who seems to really care
about Woodlawn Cemetery. The sneaky way that it was
done by Nagle and McCabe really disturbs me. My
brother told me that he was called to the Jerome Ave-
nue office on Monday, May 1, 1989 for a discussion
and nothing more. My brother was not warned at that
meeting. He was accused of certain things for speaking
up but he answered them at the meeting. My brother
told Nagle and McCabe at that meeting that he might
go to see you [Edward Laux, President of Woodlawn
cemetery] about being harassed on the job. They both
told him that it was not necessary. Now, one week later
on May 8, 1989, a vicious, untrue, and slanderous
memorandum letter from Andrew Nagle is given to my
brother.This is an outrage and the letter must be rescindedat once. This letter to you is our response to it, with
my brother's full cooperation. If Nagle's slanderous
memorandum letter should appear in the future, to try
to hurt my brother in any way like him being harassed
on the job or losing his job, etc., it be answered with
legal action, etc and it will be brought to the attention
of the National Labor Relations Board. My own per-
sonal opinion of Mr. Nagle is as followsÐAndrew
Nagle is a very hostile young man who hates people 643WOODLAWN CEMETERY1Richard Grosso testified that he was suspended for 4 days. Thechronology set forth above indicates that his suspension was to be
indefinite.and who probably really hates himself, so he takes hisfrustrations out on others. He is an incompetent indi-
vidual who should not be in a position of power be-
cause he does not have the capability to handle men.
He is a very vicious and sneaky person but he is sadly
mistaken if he or the Woodlawn Cemetery management
thinks that I am going to sit back and let this all hap-
pen.The Woodlawn Cemetery management does not liketo hear the truth but it is the ``truth'' that will win out
in the end.The letter came to the attention of Respondent's super-intendent, Richard Poolman, who asked Richard Grosso on
Monday, May 15, at a meeting with Nagle present, if he had
cooperated with John Grosso in writing that letter. Grosso re-
plied that he had. Poolman asked him to sign the letter.
Grosso declined. Grosso testified, without contradiction, that
Poolman then told him that his refusal could result in his dis-
charge. Grosso still refused. Poolman told him then that he
was suspended indefinitely and that he was to report for a
meeting on Thursday, May 18. (That meeting was resched-
uled to, and held on, May 30 at Richard Grosso's request,
as he went on vacation.)1Richard Grosso informed his brother, John, of the meetingwith Poolman and Nagle and his suspension. John Grosso
then telephoned Poolman to protest the suspension and to in-
form him that he was going to the Labor Board. John Grosso
telephoned Respondent's service manager the next day to say
that he was going to the Labor Board and that he would re-
port for work later that day. He filed the unfair labor practice
charge in Case 2±CA±23628 on May 16 and reported for
work at 1:30 p.m. Later that day, he was told to report to
Poolman's office where he was handed the following letter,
signed by Poolman:I have reviewed your letter to Mr Laux, dated May9, 1989. As you acknowledge in that letter, Mr. Richard
Grosso is not a member of the bargaining unit rep-
resented by Local 365. Consequently, you are without
standing to represent Richard Grosso in your capacity
as a Local 365 Shop Steward and I have concluded that
the letter was written by you individually in a purported
capacity as Richard Grosso's representative.In any event, because the content of your letter im-properly engages in personal attacks against the char-
acters of two Woodlawn supervisors, Mr. Andrew
Nagle and Mr. Robert McCabe, Woodlawn has deter-
mined that (A)it cannot and will not tolerate the making
of these most serious false accusations made against its
supervisory personnel and (B) your conduct merits tak-
ing the most strict and severe disciplinary measures.Accordingly, you are hereby notified that, effectivetoday, you are suspended, without pay, for the balance
of today's shift plus thirty (30) days. You should report
back to work on Friday, June 16, 1989, at the start of
your regular shift. This memorandum will be placed in
your personnel file. Any future misconduct of this sorton your part will result in the termination of your em-ployment.The complaint alleges that, on about May 15, 1989, Re-spondent, by Poolman, threatened to discharge employees if
they engaged in protected concerted activities. The complaint
further alleges that the suspensions were meted out to the
Grosso brothers because they sent the May 9 letter and to
discourage employees from engaged in concerted activities
protected by the Act: John Grosso's suspension is further al-
leged to have been imposed on him because he filed the un-
fair labor practice charge in Case 2±CA±3628.Respondent contends that the May 9 letter was a personalgrievance that is not protected by the Act and also that any
protection it had was forfeited by reason of the scurrilous at-
tacks in it on Respondent's supervisors.To put these contentions in focus, I shall sum up the rel-evant evidence.Richard Grosso was clearly upset on May 1 when Naglereprimanded him for arguing with coworkers. When a week
went by without incident, that matter appeared to be done
with. His receiving, on May 8, the warning notice dated May
2 obviously struck him, and his brother, as an unfair attempt
by Nagle to reopen the matter. Their combined effort pro-
duced the May 9 letter to Respondent's president. The letter
protested the treatment accorded Richard Grosso on May 1
by Nagle and McCabe, asserted that it was ``sneaky,'' ``hos-
tile,'' and ``incompetent'' for people like Nagle and McCabe
to have issued the May 2 written warning a week later. It
contested the assertions made by Nagle in that warning, and
demanded that Respondent rescind the warning. On Respond-
ent's receiving the letter, its superintendent confirmed that
Richard Grosso had participated in its preparation and threat-
ened him with discharge for refusing to cosign the letter.
John Grosso filed an unfair labor practice charge against Re-
spondent. Further, Respondent suspended both Grossos, cit-
ing the May 9 letter.The May 9 letter sought to have Respondent rescind awarning given Richard that he would be subject to discharge
if he continued to have altercations with coworkers. Re-
spondent was fully aware that both Grossos participated in
preparing that letter. Their concerted effort was clearly aimed
at effecting specific changes in one of the conditions of
Richard Grosso's employment with Respondent and that is a
matter that is clearly protected by the Act. See CherokeeHeating & Air Conditioning Co., 278 NLRB 399, 403(1986), and cases discussed therein. I thus find no merit in
Respondent's initial contention that the letter was a personal
matter which is unprotected.Respondent urges that, by using derogatory language inthe May 9 letter, the Grossos forfeited the Act's protection.
In the circumstances of this case, I find that the language
they used was not so flagrant, violent, or extreme as to
render them unfit for further service. See Reef Industries, 300NLRB 956 (1990); United Cable Television Corp., 299NLRB 138 (1990). Respondent offered testimony to show
that John Grosso, on numerous times before May 9, had
written derogatory letters and that some of them sought to
undermine the Union's former president in the handling of
grievances filed by John Grosso. Suffice it to note that John
Grosso was never disciplined for any of those asserted in-
fractions. It is unnecessary also to pass on the General Coun-
sel's contention that Respondent had condoned John 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Grosso's conduct in processing grievances. The treatmentshown John Grosso for his having prepared the May 9 letter,
compared to the asserted earlier infractions he committed for
which he was never disciplined, indicates that Respondent
was motivated, at least in part, in suspending Grosso, by a
concern referred to in the first letter of Poolman's letterÐ
the representational status of the guards. It is however unnec-
essary, in deciding the merits, to find a specific intent on Re-
spondent's part. Rather, it is clear, and I find, that the sus-
pensions of John and Richard Grosso interfered with, re-
strained, and coerced employees in the exercise of their Sec-
tion 7 rights under the Act, as the suspensions penalized the
Grossos for their having engaged in an activity protected by
the Act.I further find that Poolman's threat to Richard Grosso onMay 15 that he could be discharged for refusing to sign the
May 9 letter separately interfered with his Section 7 rights
as Respondent sought to dictate to him how the protest re-
specting his treatment by Nagle is to be submitted. Cf. River-side Cement Co., 296 NLRB 840 (1989).The complaint alleges that Respondent suspended JohnGrosso on May 16 also in order to retaliate against him for
having filed an unfair labor practice charge earlier on that
day. The evidence in this case indicates clearly that the deci-
sion to suspend John Grosso was made before he filed the
unfair labor practice charge. Thus, I find no merit in that al-
legation.F. Alleged Threat on July 14, 1989As the Union's steward, John Grosso filed grievances inMay and June 1989 which asserted that the ladders used by
unit employees in digging graves were too short, thereby en-
dangering the employees when they climbed out of the
graves. He also protested the safety conditions of lawn mow-
ers they used. In addition, he filed OSHA complaints and ac-
companied OSHA inspectors about the cemetery. On July 14,
he informed his supervisor, Nick Multari Jr., that they would
be inspecting the switches on the machines in Multari's de-
partment.Grosso testified that Multari then told him that if he want-ed to keep his job, he had better keep his nose clean, or else.
Multari testified that he had responded by telling Grosso ``if
you come in the gang, keep your nose clean. Don't accuse
anybody [of] something.'' I credit Grosso's version.Respondent, by Multari's warning on July 14, sent Grossoa clear message that it would retaliate against him for partici-
pating in the OSHA inspection. Respondent thereby inter-
fered with employee Section 7 rights. See Springfield Hos-pital, 281 NLRB 643, 653 (1986).Respondent contends that the threat by Multari was deminimis and isolated. Factually, that is simply not so. Re-
spondent further contends that no remedial order thereon
need issue as Nagle told Grosso, later on August 14 when
Grosso complained to him of Multari's threat, that Grosso
``would have no problem raising safety issues.'' That remark
and the attendant circumstances hardly meet the criteria set
in Passavant Memorial Area Hospital, 237 NLRB 138(1978), for an employer to relieve itself of liability for un-
lawful conduct.G. Restriction on Use of TelephoneThe complaint alleges that on October 5, 1989, JohnGrosso was unlawfully threatened and also that he was then
discriminatorily restricted as to the use of Respondent's tele-
phone. Respondent contends that it was simply enforcing an
established rule against employees using its telephones with-
out permission.John Grosso testified as follows. On October 5, he wasasked by a coworker if he thought the mower on which he
was riding was safe inasmuch as all the belts on it were ex-
posed. Grosso said he did not believe it was. During his cof-
feebreak an hour later, he telephoned Nagle from one of the
guard booths and told him that the OSHA inspectors did not
want the mower operated. Grosso also called some super-
visors to tell them that the mower in question was unsafe.
One supervisor agreed and had the mower taken to the serv-
ice yard.About an hour later, Grosso saw Nagle who was with Su-pervisor Anthony Rotella and complained to him that the
mower should not have been assigned to any employee to
operate. Nagle's response was that Grosso was not to call on
company time or else. Grosso replied that he called on his
own time and that, when it comes to safety matters, he al-
ways had the right to call management.Respondent contends that it has an established rule thatemployees must first obtain permission to use its phones and,
in that connection, notes that, in an arbitration award put in
evidence by the General Counsel, the arbitrator relied on that
rule in upholding the discharge of an employee. Grosso testi-
fied that he has, in the past, often used Respondent's tele-
phones to discuss grievances and that he did so without the
necessity of securing permission and without incident there-
after, until October 5.I credit Grosso's testimony. There is no merit to Respond-ent's contention that Nagle's directive on October 5 was
aimed only at enforcing an established rule. Nagle did not
even inquire whether Grosso had obtained permission to use
the telephone. In that matter, Nagle's own testimony dis-
closes that he gave the directive after Grosso said he would
have OSHA brought to the cemetery.I find that Respondent selectively and unlawfully seizedupon its telephone rule in retaliation against Grosso for pur-
suing a safety grievance. See Thiel, Inc., 298 NLRB 669(1990); Garrison Valley Center, 277 NLRB 1422 (1985).H. John Grosso's DischargeJohn Grosso was discharged on May 19, 1990, along withanother employee after an altercation between them in the
service yard at the cemetery. The General Counsel contends
that Grosso simply defended himself against an unwarranted
attack by the other employee and that Respondent seized on
the incident as an excuse to rid itself of Grosso, a very active
union steward. The General Counsel contends that the reason
proffered by Respondent also is shown to be pretextual as it
treated Grosso differently from other employees who had al-
tercations. Respondent asserts that it discharged Grosso and
the employee with whom he fought solely because of the
fight and it asserts that it did not treat Grosso differently
from other employees who had fought while on the job.Before discussing the May 19, 1990 incident, I note thatthe evidence is clear that Grosso was a very active union 645WOODLAWN CEMETERYsteward. Even after his 30-day suspension in the spring of1989, he continued to press safety and other issues affecting
unit employees. As found above, his supervisor had unlaw-
fully warned him in July 1989 to keep his nose clean and
Respondent's assistant superintendent, in October 1989, be-came annoyed with Grosso's protests relating to an unsafe
mower and unlawfully instructed him not to use the phone
without first getting permission. In the latter part of 1989,
Grosso complained of unsanitary restroom conditions. In
1990, he raised issues with OSHA as to problems involving
the shoring of graves to prevent their collapsing on grave-
diggers; he complained of possible asbestos flaking of the
ceiling in a mausoleum and of other matters pertaining to
working conditions. There is no contention that Respondent,
since October 5, 1989, took any action against Grosso to dis-
courage those activities, until his discharge in May 1990.The evidence discloses that Grosso was a strong unionsteward and that he had been unlawfully coerced by Re-
spondent respecting his rights under the Act. The last coer-
cive act, however, occurred over 7 months before his dis-
charge, during which interval he had continued his strong
union stewardship. Thus, there are factors pointing toward
unlawful discriminationÐGrosso's protected activities and
Respondent's animus thereto and there are factors pointingaway from such a findingÐGrosso's having for over 7
months before his discharge aggressively pursued his steward
functions without interference by Respondent. Were these
factors, pro and con, the only one to be considered in deter-mining whether the General Counsel made out a prima facie
case, I would be compelled to find that the record is insuffi-
cient for choosing one set of factors over the other and thus
would have to dismiss this allegation of the complaint. See
Pullman Power Products Corp., 275 NLRB 765, 767 (1985).But the matter does not rest there. In the General Counsel's
case-in-chief, evidence was presented to support General
Counsel's contention that Respondent unlawfully seized on
the May 19 altercation as an excuse to discharge Grosso. The
General Counsel endeavored to show that there was no fac-
tual basis to sustain the discharge and, in any event, that
Grosso received clearly disparate treatment. To examine into
the merits of the General Counsel's assertions, it is necessary
to weigh the testimony outlined below.Grosso's testimony as to the events on May 19, 1990, isas follows: When work finished about 3:45 p.m., he stayed
in the service yard after all the other employees went home.
(He related that he stayed because someone should watch the
service yard until the guard on duty there arrives; Respond-
ent suggests that he was waiting for a ride home with his
brother, Richard, whose shift ended at 4:30 p.m. It is unnec-
essary to resolve that conflict.) While in the carpentry shop
in the service at about 4:14 p.m., his brother called and they
spoke briefly. As he was hanging up the phone, William
Tiernan arrived. Tiernan is the guard assigned to the service
yard area. Tiernan told him to hand over ``the fÐg phone
[as he was] the security guard here.'' Tiernan pushed Grosso
and Grosso pushed him back. Tiernan turned and left. He
locked the gate to the service yard and drove away.John Grosso's testimony continues. At this point, Blackie,a dog that Richard Grosso feeds and takes care of as a ceme-
tery pet, began to bark, ``screaming and clawing'' to get out
of the foreman's room in which it was locked. For the next
15 minutes, John Grosso made telephone calls to find some-one with a key to let the dog out. About 4:30 p.m., RaymondLopez, a guard, came by. Grosso asked him if he had a key
to let the dog out, saying that Grosso would otherwise break
the glass to let the dog out. (Lopez testified that Grosso told
him that Tiernan had locked the dog in the room.) Lopez
said that he would get help and left.Grosso's account continues. About 4:40 p.m., Tiernan re-turned to the service yard. Grosso asked him if he had the
key to the foreman's office. Tiernan replied, ``FÐk you.''
Grosso then heard the phone ringing and answered it.
Tiernan came in. He ripped Grosso's shirt and began punch-
ing him. Grosso held up his hands in self-defense. Another
guard, Tim Kiely, arrived and pulled Tiernan away.During his cross-examination, Grosso stated that he mayhave made a fist, that he did swing back at Tiernan, and did
hit him.Tiernan testified that he was assaulted by Grosso when hetried to answer the telephone and that he was only defending
himself.Tiernan is much smaller than Grosso and is an older man.He had served at one time in the U.S. Marine Corps.Kiely testified that, when he arrived at the service yard,he saw Tiernan ``flying out'' of the carpenter shop with
Grosso throwing punches at him and Tiernan punching back.
They were then considerably distant from the location of the
telephone where both Grosso and Tiernan indicated the alter-
cation began.Respondent's captain of its security department, RobertMcCabe, testified that he learned of the altercation the next
day and reported it to Assistant Superintendent Nagle when
Nagle came to work on May 21. John Grosso arrived there
with a union official and gave his version of incident.
McCabe then questioned Tiernan, Kiely, Lopez and others
who had at one point or another been at the service yard on
May 19. McCabe testified also that Tiernan's midsection was
bruised.As noted above, both John Grosso and Tiernan were dis-charged on May 21. Incidentally, the night foreman arrived
after the altercation on May 19 to open the office in which
the dog had been locked.The evidence is clearly insufficient to establish, as GeneralCounsel contends, that Respondent had no basis to support
its conclusion that Grosso participated in a fight at the ceme-
tery with Tiernan on May 19. I therefore cannot find that the
reason for Grosso's discharge was clearly pretextual on the
ground that there was no probative basis for Respondent to
believe he took part in the fight.The next consideration is whether or not Respondent hadtreated Grosso differently from other employees who had
fought in the past. General Counsel offered testimony by
Daniel Altvater, the Union's other steward at Respondent's
cemetery, respecting Respondent's treatment of employees
who had been involved in altercations at the cemetery. He
testified as to four such incidents.In particular, he testified that he had heard that two em-ployees had been discharged for fighting but, after apolo-
gizing, they were reinstated. Respondent showed that those
employees had not fought, but had made threats and that
they received warnings from Respondent.Altvater also testified that he heard that two other employ-ees were discharged for having assaulted a foreman but were
reinstated with 2-week suspension. In that case, however, the 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Union had represented that an independent witness at the ar-bitration proceeding would have testified that no fight had
taken place. Respondent then settled the matter by reducing
the discharges to suspensions.Altvater related another case where an employee had men-aced a supervisor. Respondent showed that that employee
later was discharged for actually striking a foreman.Lastly, Altvater referred to an incident where a supervisordischarged an employee who was later reinstated. Respond-
ent demonstrated that the employee in question had done
nothing wrong and that the supervisor lacked authority to
discharge that employee.The evidence is insufficient to show that Respondent treat-ed John Grosso in a disparate manner so as to support the
General Counsel's contention that its reason for discharging
him was a pretext. Absent evidence of pretext, I find that the
General Counsel has not established, prima facie, that John
Grosso was discharged for discriminatory reasons Cf. GuyanValley Hospital, 198 NLRB 107, 114±117 (1972).In the event the Board were to find that a prima facie casehad been made out, I would find, in agreement with Re-
spondent, that it would have taken the same action against
Grosso regardless of his union activities. In that connection,
I note that the evidence establishes that Respondent, prior to
discharging Grosso reviewed incidents in previous years in
which it had discharged employees for fighting and acted
consistent with that precedent. I note too that the totality of
the evidence it considered in arriving at its decision lends
credence to its determination. In sum, I would find that Re-
spondent satisfied its burden under Wright Line, 251 NLRB1083 (1980).CONCLUSIONSOF
LAW1. Respondent is an employer within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization as defined in Section2(5) of the Act.3. Respondent has engaged in unfair labor practices as de-fined in Section 8(a)(1) of the Act by having:(a) Warned an employee that he might be discharged forrefusing to obey its order that he sign a protest filed in his
behalf.(b) Threatened an employee with discharge in order to dis-courage him for participating in OSHA inspections.(c) Restricted an employee from using its telephones be-cause he used one to complain about an unsafe working con-
dition.(d) Suspended employees because they protested a warn-ing given to one of them.4. Respondent has not engaged in any other unfair laborpractice alleged in the complaint.REMEDYIn addition to posting a notice to employees as set out inthe Appendix, Respondent shall make Richard and John
Grosso whole for losses they suffered as a result of their 30-
day suspensions and shall pay interest thereon as provided
for in Florida Steel Corp., 231 NLRB 651 (1977). Respond-ent shall also be ordered to remove from its files all ref-
erences to the suspensions and to notify Richard Grosso in
writing that his suspension will not be used as a basis for
any future discipline.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, The Woodlawn Cemetery, New York,New York, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Warning employees that they may be discharged for re-fusing to obey its order to sign protests filed in their behalf.(b) Threatening employees with discharge to discouragetheir participating in OSHA inspections.(c) Restricting employees from using its telephones be-cause they have used them to complain about unsafe working
conditions.(d) Suspending employees because they protested warningsgiven them.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make whole Richard Grosso and John Grosso for alllosses they incurred as a result of their having been
discriminatorily suspended from employment for 30 days,
with interest thereon computed in the manner prescribed in
the remedy section above.(b) Remove from its files all references to those suspen-sions and notify Richard Grosso in writing that this has been
done and that evidence as to his suspension will not be used
as a basis for future personnel actions.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in New York City, copies of the at-tached notice marked ``Appendix.''3Copies of the notice, onforms provided by the Regional Director for Region 2, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that allegations of the complaint,to which merit has not been found, are dismissed. 647WOODLAWN CEMETERYAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
suspend employees to discourage them fromprotesting in a concerted manner any discipline imposed.WEWILLNOT
warn employees that they may be dis-charged for refusing to obey an order to sign protests filed
in their behalf.WEWILLNOT
threaten to discharge employees to discour-age their participation in OSHA investigations.WEWILLNOT
restrict employees from using our tele-phones because they have used them to protest unsafe work-
ing conditions.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of rights guar-
anteed them under Section 7 of the Act.WEWILL
make whole, with interest, Richard Grosso andJohn Grosso for having unlawfully suspended them because
they engaged in activities protected by the Act.WEWILL
remove from our files all references to those sus-pensions and WEWILL
notify Richard Grosso in writing thatthis has been done and that his suspension will not be used
in any way for any future personnel actions.THEWOODLAWNCEMETERY